ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Wood Environment & Infrastructure               ) ASBCA No. 62661
 Solutions, Inc.                                )
                                                )
Under Contract No. FA3002-08-D-0003             )
Task Order No. FA8903-17-F-0406                 )

APPEARANCE FOR THE APPELLANT:                      Vic L. McConnell, Esq.
                                                    Smith Cashion & Orr, LLC
                                                    Nashville, VA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Isabelle P. Cutting, Esq.
                                                   Rebecca Tatum, Esq.
                                                    Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,510,000.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: January 19, 2022



                                                   Timothy P. McIlmail
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
 I concur                                         I concur



 JOHN J. THRASHER                                 OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Chairman                                         Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62661, Appeal of Wood
Environment & Infrastructure Solutions, Inc., rendered in conformance with the Board’s
Charter.

      Dated: January 19, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2